Citation Nr: 1528412	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 90 percent on an extraschedular basis for service-connected bilateral hearing loss prior to September 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1948 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision, denying a rating in excess of 20 percent for bilateral sensorineural hearing loss, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

During the pendency of the appeal, a May 2009 rating decision granted a 90 percent rating for the hearing disability effective August 25, 2008.  

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  

[Note: A February 2012 letter notified the Veteran of his right to testify before a VLJ who will decide the claim.  However, he did not respond.]

Post hearing, a November 2011 decision granted a 100 percent schedular rating for the hearing disability effective September 30, 2011.

In April 2012, the Board awarded a 90 percent rating for the service-connected hearing disability prior to August 25, 2008, and denied an increased rating from August 25, 2008 to September 29, 2011.  

In May 2012, the Veteran appealed the portion of the April 2012 decision that determined that extraschedular consideration was not warranted for the Veteran's service-connected hearing loss to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran argued that the September 2011 VA audiological examiner  did not fully describe the functional effects of the Veteran's hearing disability.  In a July 2013 memorandum decision, the Court found the September 2011 examination inadequate, and set aside the extraschedular portion of the decision, and remanded the appeal to the Board for further adjudication.    

In February 2014, the appeal returned to the Board. The Board remanded the claim to the RO for additional development including a search for outstanding medical evidence, a VA audiological examination describing the functional effects of the Veteran's hearing loss prior to September 30, 2011, and a referral to the Director of Compensation Service for an extraschedular evaluation. 

Through the remand directives, additional records were obtained and associated with the file including (1) treatment records from the Loma Linda, California VA Medical Center (VAMC) from March 2008 to March 2014, (2) treatment records from the San Diego VAMC from January 2008 to May 2014, (3) a May 2014 VA audiological examination report, and (4) a March 2015 extraschedular opinion from the Director of Compensation.  With the receipt of this additional evidence, the Board is ready to adjudicate this appeal. 


FINDINGS OF FACT

Prior to September 30, 2011, the hearing disability represented marked interference with employment due to poor word recognition ability, even with the use of hearing aids, and significant difficulties communicating and understanding in all settings. 


CONCLUSION OF LAW

The criteria for an increased rating on an extraschedular basis to 100 percent for service-connected bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since May 23, 2006, the Veteran has had a 90 percent rating for bilateral hearing loss.  Although the Veteran recognizes that the rating is limited to 90 percent on a schedular basis, he contends that he is entitled to a 100 percent rating on an extraschedular basis because he is unable to hear anything without the use of hearing aids. 


I.  Extraschedular Ratings

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. 

First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

If the schedular rating does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of a third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

II.  Analysis

In its February 2014 decision, the Board determined that an exceptional disability was present and referred the claim to the Director of Compensation Service to review and decide as to whether extraschedular consideration was warranted in the first instance.  In his March 2015 determination, the Director of Compensation Service found that: 

 [The] record presents no evidence that the service-connected hearing loss presented an exceptional or unusual disability picture such as, marked interference with employment or frequent periods of hospitalization, prior to September 30, 2011, that would render the current rating schedule criteria inadequate.

The Director of Compensation Service's decision was based on the conclusions made in the August 2014 Decision Review Officer (DRO) Memorandum requesting the Director's decision.  The DRO found the Veteran's hearing loss was consistent with a 90 percent rating based on the results of an August 2008 VA examination which revealed at least one of the Veteran's decibel losses exceeded 105 dB in each ear.  The 90 percent rating was based on the use of the exceptional pattern criteria in the VA regulations.  The DRO opined that "higher evaluations require more severe levels of hearing impairment." 

The Board disagrees with the decisions made by the Decision Review Officer and the Director of Compensation Service.  Both decisions were conclusory. They state that a higher rating is not available, but never assert why a higher rating is not available here based on the evidence of record.  Furthermore, the decisions failed to deal with the May 2014 examiner's statements, who was charged with examining  the level of disability prior to September 30, 2011.  

In the May 2014 examiner's assessment, the examiner found that the Veteran had significant hearing loss with poor word recognition that made hearing and communicating difficult in all situations and impacted the Veteran's use of the telephone and television.  When watching television, the Veteran used closed captioning to understand what is going on.  

Prior to September 30, 2011, the nature and severity of the Veteran's hearing disability would have created a marked interference in employment.  In a work setting, even quiet environments, the Veteran would have had difficulty distinguishing speech patterns in a conversation, generally communicating with others, and may have even created a safety hazard to others in emergency situations where the Veteran was unable to hear such as when a fire alarm goes off.  Such difficulties warrant an increase on an extraschedular basis to a 100 percent rating.  

As a full grant of the benefit on appeal, the Board finds any deficiencies with respect to satisfying the notice or assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) moot.


ORDER

Prior to September 30, 2011, an increased rating on an extraschedular basis to 100 percent rating for service-connected bilateral hearing loss is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


